Citation Nr: 0024211	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  95-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability of the 
hands, other than that involving the right third and fifth 
fingers.

2.  Entitlement to service connection for back and neck 
disabilities.

3.  Entitlement to service connection for a speech 
impediment.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for residuals of 
syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In a July 1994 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for a bilateral hand disability, a back 
disability, a speech impediment, sleeping problems and 
headaches.  In February 1995, the RO determined that the 
earlier rating decision was clearly and unmistakably 
erroneous insofar as it denied service connection for 
traumatic arthritis of the right fifth finger, and 
established service connection for that disability.  The 
February 1995 decision also confirmed and continued the 
denial of service connection for disability of the hands 
other than for the right fifth finger.  In a December 1995 
rating decision, the RO denied service connection for the 
residuals of syphilis.  Thereafter, in April 1996, the RO 
determined that service connection was warranted for 
residuals of a chip fracture of the right third finger, 
concluding that the prior denial of service connection for 
this benefit was clearly and unmistakably erroneous.  The RO 
then recharacterized the disability as residuals of injuries 
of the right third and fifth fingers.  The veteran perfected 
timely appeals with respect to the denial of service 
connection for each of these disabilities to the Board.

When this matter was initially before the Board in January 
1998, service connection for headaches was granted.  The 
Board also remanded the veteran's claims of entitlement to 
service connection for a disability of the hands, other than 
that involving the right third and fifth fingers; a back 
disability; a speech impediment; a sleep disorder; and for 
the residuals of syphilis, in light of his outstanding 
request for a Board hearing.  In compliance with the Board's 
instruction, in April 2000, the veteran, accompanied by his 
accredited representative, presented testimony in support of 
each of the claims listed on the title page at a hearing held 
in Cleveland, Ohio, which conducted by the undersigned Board 
Member.  In addition, during the hearing, the undersigned 
Board Member granted the veteran's request to hold open for 
forty-five days for the submission of pertinent VA treatment 
records.  Those records were associated with the claims 
folder later that same month, accompanied by a waiver of RO 
consideration.  Thus, these records will be considered by the 
Board in connection with the instant appeal.

Further, in an August 1998 statement, the veteran asserted 
that he suffered from a chronic psychiatric disability that 
was related to his period of military service.  To date, this 
informal claim has not been considered by VA and it is 
referred to the RO for all appropriate action.

As a final preliminary point, the Board observes that during 
his March 1999 RO hearing, the veteran expressed an intent to 
withdraw his claim of entitlement to service connection for a 
speech impediment.  In fact, in a signed statement dated that 
same day, the veteran reiterated this intent.  A review of 
the transcript of that hearing discloses, however, that the 
veteran offered testimony in support of this claim.  In any 
event, in a signed statement, dated in May 1999 and received 
at the RO that same month, the veteran explained that doing 
so was a "mistake," and he attributed the action to an 
"illness."  The RO determined that, under the 
circumstances, the veteran's claim for service connection for 
this disability remained on appeal.  As such, the Board will 
address this claim in the following decision.  In light of 
the foregoing, the Board has recharacterized the issues on 
appeal as identified on the title page of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
disability of the hands, other than that involving the right 
third and fifth fingers, is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claims of entitlement to service connection for back 
and neck disorders, a speech impediment, a sleep disorder, 
and for the residuals of syphilis are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the hands, other than that involving the right 
third and fifth fingers, is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claims of entitlement to service connection for back 
and neck disabilities, a speech impediment, a sleep disorder, 
and residuals of syphilis, are not well grounded.  38 
U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A.  A disability of the hands, other than that involving the 
right third and fifth fingers

As noted service connection for traumatic arthritis of the 
right third and fifth fingers has been established.  The 
service medical records do note that the appellant was an 
Army boxer.  A review of these records, however, reveals no 
additional abnormality pertaining to either hand.  

A postservice August 1974 VA hospitalization report indicates 
that the veteran was diagnosed with a post traumatic injury 
to the left hand index finger, which reportedly was injured 
in mid July 1974.  In addition, in a February 1995 VA 
outpatient treatment entry, the physician, subsequent to 
discussing the veteran's history of having boxed during 
service and of suffering from bilateral hand problems since 
that time, diagnosed him as having bilateral pain in weakness 
in his hands that might be attributable to arthritis.  At a 
January 1996 "Hand, Thumb and Fingers" examination, the 
veteran's in-service and post-service medical history was 
noted, as well as the clinical findings.  The physician 
diagnosed the veteran as having a residual injury to the 
right fifth finger with a deformity of the finger at the 
proximal interphalangeal joint with arthritis, and chronic 
pain of both hands with possible arthritis (the X-ray 
findings were not available at the time the physician 
prepared his report).  X-ray study of both hands, however, 
disclosed early minimal arthritis, particularly at the right 
fifth metacarpal phalangeal joint and both interphalangeal 
joints, suggesting that the veteran has arthritis in both his 
hands that may be related to service.

In light of the foregoing, and the history of in-service 
trauma to the hands in the boxing ring, the Board finds that 
the veteran suffers from a current bilateral hand disability, 
that he had in-service symptoms, and that an examiner has 
linked a chronic bilateral hand disability to service.  
Therefore, the claim is well grounded.  38 U.S.C.A. § 5107.  
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

B.  A back disability

Notwithstanding the veteran's contention, asserted in 
numerous statements and during his March 1999 and April 2000 
hearings of having had back and neck problems while on active 
duty that were related to having been a boxer during service, 
the service medical records are negative for any complaint, 
treatment or diagnosis of any neck or back disability.  In 
addition, in his Report of Medical History at service 
separation he denied suffering from any swollen or painful 
joints, as well as from any "bone, joint or other 
deformity."  Further, the Report of Medical Examination at 
discharge shows that the veteran's spine and other 
musculoskeletal systems were clinically evaluated as normal.

The post-service medical evidence shows that the veteran has 
been diagnosed on numerous occasions as having neck and low 
back disabilities.  In fact, in January 1996, the veteran was 
afforded a VA orthopedic examination in connection with this 
claim.  In the report of that examination, the physician 
diagnosed the veteran as having herniated and bulging discs 
of the cervical spine with limitation of motion, and chronic 
low back pain with limitation of motion.  However, the post-
service medical evidence was negative for any evidence of 
neck or back disability.  Indeed, a review of the August 1974 
VA hospitalization report shows that a complete physical 
examination was performed that revealed that the veteran's 
back and neck were normal, and cervical x-ray studies in 1981 
were negative.  In any event, the post-service evidence is 
negative for any competent evidence linking any neck or back 
disorder to service, to include his history of boxing while 
on active duty.

The Board does not question that the veteran sincerely 
believes that his current neck and low back problems are 
related to service.  As a layperson who is untrained in the 
field of medicine, however, he is not competent to diagnose 
or suggest a possible medical etiology merely by offering his 
own assertions.  Rather, such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In order for the veteran's claim for service 
connection to be considered well grounded, he must submit 
competent evidence indicating that an etiological 
relationship exists between any claimed disability and 
service.  The Board therefore concludes that without the 
requisite competent evidence attributing the disability to 
service, his claim for service connection is not well 
grounded.  Epps; Caluza.

The benefit sought on appeal is denied.

C.  A speech impediment

In numerous statements, and during his March 1999 and April 
2000 hearings, the veteran has reported suffering from a 
speech disorder which he attributes to his period of active 
duty.  Moreover, he specifically asserts that VA doctors have 
told him that this symptom is due to a thyroid disorder, 
which the Board interprets as an implicit claim of 
entitlement to service connection for that disability.  As 
pointed out by the RO, however, the service medical records 
are negative for any complaint, treatment or diagnosis of any 
speech impediment.  In addition, they are also negative for 
any complaints, treatment or diagnosis of any thyroid 
problems.  Moreover, at discharge, no speech or thyroid 
problems were noted.  

In connection with this claim, in January 1996 the veteran 
was afforded a VA neurological examination.  Subsequent to 
his discussion of the veteran's medical history and the 
clinical findings on examination, the physician indicated 
that the veteran did not have a "real" speech impediment.  
Rather, the examiner explained that the veteran exhibited 
"hesitant" speech, which he opined appeared to be related 
to a style of talking, as well as possibly due to a 
psychiatric condition.  In either event, however, the 
physician ruled out a diagnosis of a specific speech 
disability.  Moreover, a review of the post-service medical 
evidence shows that the veteran was initially diagnosed as 
having a thyroid disorder in 1992, and no competent evidence 
has linked an undiagnosed speech disorder to any diagnosed 
thyroid disorder.

Therefore, the medical evidence does not establish that the 
veteran suffers from any current disability.  In the absence 
of competent medical evidence of the claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, where there is no 
objective evidence of a current disability, service 
connection for nonspecific pathology, even if claimed to be 
related to an alleged disorder, is not warranted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  As such, this claim 
is not plausible and therefore not well grounded.  In 
addition, despite the veteran's assertions that he has 
suffered from this problem since service, as a lay person, he 
is not competent to either render a diagnosis, or to provide 
a probative medical opinion as to the etiology of the 
diagnosed condition.  Espiritu.  Therefore, even accepting 
the veteran's assertions as credible for purposes of the 
well-grounded claim analysis, the claim is still not 
plausible in the absence of evidence of a current disability 
together with a nexus linking that disability to service.  
See Epps; Savage.

D.  A sleep disorder

The veteran has reported suffering from a sleep disorder 
which he attributes to his period of active duty.  In 
addition, he asserts that this problem may be related to his 
back and neck problems, as well as to his service-connected 
headache disorder.  The veteran also reports that VA doctors 
have told him that this symptom is related to service.  

A review of the service medical records reveals that while 
the veteran reported having frequent trouble sleeping at his 
June 1965 separation examination all bodily systems were 
clinically evaluated as normal.  Moreover, a review of the 
service medical records shows that they are negative for any 
treatment or diagnosis of a sleep disorder.  

Postservice the veteran's sleeping habits are noted in 
connection with records pertaining to care of his nonservice 
connected psychiatric disorder, but as was the case in-
service, a sleep disorder has not been diagnosed.
 
The RO has specifically denied service connection for back 
and neck problems, and headaches.  As previously noted, 
service connection for the former has been denied, but it was 
granted for headaches.  However, for the reasons below, the 
Board finds that the claim for service connection for sleep 
disorder is not plausible.

A review of the substantial post-service medical evidence 
fails to show that the veteran is currently diagnosed with a 
sleep disorder.  Rather, any sleep problems have consistently 
been associated with his nonservice psychiatric disorder.  
See, e.g., the January 1996 VA examination report.  Thus, the 
medical evidence does not establish that the veteran suffers 
from any current disability.  In the absence of competent 
medical evidence of the claimed disability, there can be no 
valid claim. Brammer.  Moreover, where there is no objective 
evidence of a current disability, service connection for 
nonspecific pathology, even if claimed to be related to an 
alleged disorder, is not warranted.  See Sanchez-Benitez, 13 
Vet. App. at 285; Evans, 12 Vet. App. at 31-32.  As to the 
secondary aspect of the veteran's claim, the Board concludes 
that in the absence of a current diagnosis, it too is not 
plausible.  

In sum, despite the veteran's assertions that he has suffered 
from a sleep disorder since service, as a lay person, he is 
not competent to render a diagnosis.  Espiritu.  Therefore, 
even if the veteran's assertions as to experiencing problems 
sleeping since are accepted as credible for purposes of the 
well-grounded claim analysis, the claim is still not 
plausible in the absence of evidence of a current disability 
and nexus evidence linking that disorder to service.  See 
Epps.  In addition, with respect to that aspect of his claim 
that asserts that this problem is secondary to his neck and 
back disabilities, insofar as service connection is not in 
effect for either of those disorders, service connection on a 
secondary basis is not warranted under that theory as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
any event, even though service connection has been 
established for a headache disorder, the veteran has not 
submitted any competent evidence showing a relationship 
between his problems sleeping and that service connection 
disability.  See Anderson v. West, 12 Vet. App. 491, 496 
(1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

E.  Residuals of syphilis

The service medical records show that the veteran reported 
complaints pertaining to a penile lesion beginning in June 
1965, and in August 1965, he was diagnosed with "secondary 
syphilis."  The hospitalization report noted the veteran's 
history and discussed the treatment provided.  At discharge 
from the hospital, the veteran was diagnosed as having 
secondary syphilis, treated, cured, and not disabling.

The post-service medical evidence reflects numerous citations 
to the veteran's in-service history of having had syphilis.  
However, this evidence is negative for any treatment or 
current diagnosis of syphilis or for any residuals of this 
disease.  Indeed, in August 1995 the veteran was afforded a 
VA examination, he complained that he had recently lost 
weight and had a "queasy" and "sore" stomach.  The veteran 
also indicated that his appetite was poor and that he "ached 
all over."  The physician observed that the veteran had a 
history of syphilis in 1965 that was treated with penicillin.  
At the time of the examination, however, clinical examination 
was negative and the veteran was diagnosed as having 
"history of syphilis treated."  No residual symptoms of 
that disease were noted.

Thus, the medical evidence does not establish that the 
veteran suffers from a current disability.  In the absence of 
competent medical evidence of the claimed disability, there 
can be no valid claim.  Brammer.  As such, this claim is not 
plausible.  In addition, despite the veteran's assertions 
that he has suffered from the residuals of syphilis since 
service, as a lay person, he is not competent to either 
render a diagnosis, or to provide a probative medical opinion 
as to the etiology of the diagnosed condition.  Espiritu.  
Therefore, even if the veteran's assertions as to 
experiencing symptoms attributable to his in-service syphilis 
since service are accepted as credible for purposes of the 
well-grounded claim analysis, the claim is still not 
plausible in the absence of evidence of a current disability 
together with a nexus linking that disability to service.  
See Epps; Savage.

F.  Conclusion

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for 
back and neck disabilities, a speech impediment, a sleep 
disorder and for the residuals of syphilis, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for service connection are well 
grounded.  Therefore, VA is under no duty to assist the 
veteran in the development of the facts pertinent to that 
claim, see Morton v. West, 12 Vet. App. 477 (1999), including 
having the veteran undergo a medical examination.  See Yabut 
v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the Board is 
not aware of the existence of any evidence, which, if 
obtained, would well ground either of his claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim of entitlement to service connection 
for a disability of the hands, other than that involving the 
right third and fifth fingers has been presented.

In the absence of evidence of well-grounded claims, service 
connection for back and neck disorders, a speech impediment, 
a sleep disorder and for residuals of syphilis, is denied.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a disability of the 
hands, other than that involving the right third and fifth 
fingers, the RO must now consider the claim on the merits.  
Prior to adjudication of the claim on the merits, however, 
the Board finds that additional development is warranted to 
fulfill the duty to assist.

The record shows that the veteran receives regular VA 
treatment at the Wade Park VA Medical Center.  As such, after 
associating with the claims file any additional outstanding 
records of pertinent post-service medical treatment to ensure 
that the physician's review of the veteran's documented 
medical history is complete, the RO should afford the veteran 
a VA orthopedic examination that takes into account the 
records of the veteran's prior medical history, including any 
outstanding VA treatment records, to clarify the nature, 
extent and etiology of any hand impairment.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims folder all records of 
treatment relating to the veteran which 
are not currently of record.  This 
specifically includes any records of 
treatment, dated since April 2000, by VA, 
and particularly at the Wade Park VA 
Medical Center, and from any facility or 
source identified by the appellant.  The 
aid of the veteran and his representative 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  However, 
if any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a VA orthopedic 
examination to assess the nature and 
etiology of any hand disability.  The 
entire claims folder, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  The examiner should identify 
all hand pathology present, and indicate 
whether it is at least as likely as not 
that any additional hand disorder is 
related to the veteran's active military 
service.  Further, the examiner should 
also offer an opinion as to whether it is 
at least as likely as not that any 
arthritis found to be present (other than 
that already service-connected) was 
present in service or within the first 
post-service year.  In offering these 
opinions, the physician should 
specifically comment upon the August 1974 
VA hospitalization report, the February 
1995 VA outpatient treatment entry, and 
the January 1996 VA Hand, Thumb and 
Fingers examination report which are 
discussed above.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn and opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a bilateral hand 
disability in light of relevant evidence 
of record, and all pertinent legal 
authority, specifically to include that 
cited to in the body of this remand.  The 
RO must provide adequate reasons and 
bases for its conclusions, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he must be 
furnished a Supplemental Statement of the 
Case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



